Per Curiam.

R. 0. 5715.01 imposes upon the Board of Tax Appeals the duty to “direct and supervise the assessment for taxation of all real property.” See, also, State, ex rel. Park Invest. Co., v. Bd. of Tax Appeals, supra. R. C. 5715.23 requires each county auditor to transmit to the Board of Tax Appeals an abstract of all the real property in each taxing district in his county setting forth the aggregate amount and valuation of each class as it appears on his tax list. To make such direction and supervision - effective, R. C. 5715.24 requires that the Board of Tax Appeals shall determine whether the real property and the various classes thereof have been assessed by an equal and uniform rule at taxable value and, if necessary, revise the valuation as listed by the auditor, in order that every class of real property “shall be listed and valued for taxation by an equal and uniform rule according to its taxable value.”
The Board of Tax Appeals has reviewed and disapproved the abstract in question and has issued an order to correct the abstract. R. C. 5715.26 imposes upon the county auditor a mandatory ministerial duty to comply with that order. State, ex rel. Curry, v. Monroe (1953), 159 Ohio St. 1, 3, and Hammond v. Winder (1919), 100 Ohio St. 433.
’ R. C. 5703.39 states that the orders of the Board of Tax Appeals may “be enforced by proceedings in mandamus, injunction, or other appropriate proceeding.” See, also, R. C. 5715.31.
There is nothing in the record to show a gross abuse of discretion or unlawfulness upon the part of the Board of Tax' Appeals with respect to its order.
Therefore, the writ of mandamus is allowed.

Writ allowed.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.